Citation Nr: 0504000	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status postoperative ganglion cystectomy, left 
wrist (synovial) with minimal arthritic changes, to include 
whether a separate disability rating is warranted for a left 
wrist scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 





INTRODUCTION

The veteran served on active duty from May to August 1980 and 
from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The RO granted service connection 
for status postoperative ganglion cystectomy, left wrist 
(synovial) with minimal arthritic changes, and assigned a 10 
percent evaluation.  The veteran timely perfected an appeal 
of this determination to the Board.  

Additionally, as will be discussed below, the Board believes 
that the issue of a separate disability rating for a left 
wrist scar, as a status postoperative residual of the 
ganglion cystectomy of the left wrist, may be reasonably 
inferred from the evidence of record.  Thus, this matter will 
be addressed within the context of this appeal.


FINDINGS OF FACT

1.  The veteran's status postoperative ganglion cystectomy, 
left wrist (synovial) with minimal arthritic changes, is 
manifested by swelling, pain, weakness of grip strength, and 
slight limitation of motion of the wrist, but not ankylosis 
of the wrist.  

2.  The veteran's left wrist scar, as a status postoperative 
residual of the ganglion cystectomy of the left wrist 
(synovial), is manifested by a 3-cm, healed, superficial scar 
with repeated ulceration; however, it is not deep or cause 
limited motion and exceed 6 square inches, 144 square inches 
or greater, unstable, or painful on exam.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status postoperative ganglion cystectomy, left 
wrist (synovial) with minimal arthritic changes, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5020, 5215 (2004).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate disability rating of 10 percent, 
but no more, for a left wrist scar, as a status postoperative 
residual of the ganglion cystectomy of the left wrist 
(synovial), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective 
since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed July 2002 rating decision and February 2003 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  Specifically, 
the documents contained the pertinent provisions of VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Pt. 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  In an April 2002 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked the veteran to identify sources of 
any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service non-VA 
medical records, a VA exam report, and statements made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial unfavorable rating decision is harmless error.  
Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
supra.  

Factual Background

The record reveals numerous private medical reports, all 
dated in August 1999.

An initial visit note shows complaints of a cyst on the left 
wrist and that the veteran does not like it.  

A consultation form reflects a 2- to 3-cm, firm, nontender, 
non-inflamed nodule on the left anterior wrist with a 
diagnosis of ganglion.  The veteran had a history of a 
previously excised lesion 10 to 12 years ago.  Current 
complaints included some numbness in the fingers.

A report of history and physical reflects that the veteran 
has a mass over the dorsum of his left wrist that has been 
present for several months and has caused some discomfort, 
especially when using his hand for heavy lifting at work.  
The veteran stated that he had a cyst removed in this area 
while in service and that the lesion seems similar.  The 
veteran denied any numbness of the hand.  

Physical exam showed a soft, subcutaneous mass over the 
dorsum of the wrist underlying a well-healed transverse scar.  
There was no sensory or vascular deficit distal to the wrist.  
Extensor function of all fingers, including the thumb, was 
intact.  Radial and ulnar pulses were normal.  The mass was 
nontender.  There was no instability at the scapholunate 
joint with a negative Watson test.  The diagnosis was 
recurrent left wrist arthrosynovial cyst.  In view of the 
discomfort, which is most likely related to the cyst, the 
physician recommended excision.  

A report of operation reflects a recurrent mass over the 
dorsum of the left wrist, the veteran's decision to proceed 
with the excision, and that the recurrence rate is about 5 
percent.  The report notes that the previous scar was 
partially excised to the level of the subcutaneous tissue, 
there was significant scarring over the radial aspect of the 
wrist, and that the cyst was completely excised after 
entering the joint capsule to the level of the scapholunate 
ligament.  The report concludes that the veteran tolerated 
the procedure well and was transferred to the recovery room 
in stable and satisfactory condition.

The record also contains a June 2002 VA exam report.  The 
examiner notes that the veteran developed a swelling on the 
dorsum of the left wrist while on active duty and was treated 
for a ganglion cyst.  The cyst was excised and some erosion 
of the lunate was noted.  In August 1999, the veteran had a 
recurrence of the ganglion, and it was surgically removed.  
The veteran complained of swelling, pain, and numbness of the 
left wrist, and that his hand shakes with heavy activity.  

Physical exam showed a 3-cm healed surgical scar on the 
dorsum of the left wrist running transversely over the joint 
line.  There was some weakness of the grip of the left hand 
with about 50 percent of the strength as compared to the 
right.  The intrinsics were functional but the veteran stated 
that he feels some pulling at the wrist when he attempts to 
do the pinch.  The veteran could extend both wrists to 87 
degrees and flex both wrists to 65 degrees.  Ulnar deviation 
was 48 degrees on the right and 30 degrees on the left.  
Radial deviation was 30 degrees on the right and 18 degrees 
on the left.  Sensation was within normal limits in 
corresponding areas of both hands.  

The diagnoses were ganglion cysts of the left wrist 
(synovial) and minimal arthritic changes of the left wrist by 
operative report of erosion of the lunate.  The examiner 
states that the veteran had a recurrence of a ganglion of the 
left wrist and now has some stiffness of the wrist.  The 
examiner adds that the recurrence of the ganglion after the 
original excision is suggestive of some tendency of the joint 
capsules to produce ganglia but that it has been about 3 
years since the last recurrence.  The examiner concludes that 
the veteran has some minor restriction of movement and radial 
and ulnar deviation of the left wrist.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  






Status Postoperative Ganglion Cystectomy, Left Wrist 
(Synovial)
with Minimal Arthritic Changes

The veteran's status postoperative ganglion cystectomy, left 
wrist (synovial) with minimal arthritic changes, is currently 
evaluated as 10 percent disabling under Diagnostic Code 5099-
5020.  The Board notes that the veteran's disability has been 
evaluated under this diagnostic code by analogy.  38 C.F.R. § 
4.20 (2004).  

Pursuant to Diagnostic Code 5020 for synovitis, the 
disability will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Pursuant to Diagnostic Code 5215, under which limitation of 
motion of the wrist is evaluated, dorsiflexion less than 15 
degrees warrants a 10 percent evaluation for either major or 
minor wrist; and palmar flexion limited in line with forearm 
warrants a 10 percent evaluation for either major or minor 
wrist.  

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2004).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is currently assigned the maximum 10 percent 
schedular evaluation for left wrist limitation of motion 
under Diagnostic Code 5215.  Because there is no evidence of 
ankylosis of the wrist, Diagnostic Code 5214 is not for 
application.  In this regard, the veteran's radial and ulnar 
deviation of the wrist do not provide for a higher rating.  
See Diagnostic Code 5214.  Also, because the veteran is 
already receiving the maximum rating available for limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not allow for a higher evaluation.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's status postoperative ganglion 
cystectomy, left wrist (synovial) with minimal arthritic 
changes.  However, the Board finds that no other diagnostic 
code provides for a higher rating.  In this regard, the Board 
observes that the record shows no sensory or vascular deficit 
distal to the wrist; intact extensor function of all fingers, 
including the thumb; normal radial and ulnar pulses; and no 
instability at the scapholunate joint.  

Furthermore, the Board has considered whether the veteran's 
status postoperative ganglion cystectomy, left wrist 
(synovial) with minimal arthritic changes, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for status postoperative ganglion cystectomy, left 
wrist (synovial) with minimal arthritic changes.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's status postoperative ganglion 
cystectomy, left wrist (synovial) with minimal arthritic 
changes, was more than 10 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.

Separate Rating for Left Wrist Scar, as a Status 
Postoperative Residuals of the Ganglion Cystectomy of the 
Left Wrist

As indicated above, the Board finds that the evidence of 
record reasonably infers that there is also a claim for a 
separate disability rating for a residual left wrist scar in 
light of Estaban v. Brown, 6 Vet. App. 259 (1994).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  VA is obligated to 
consider all issues reasonably inferred by the evidence of 
record.  See Douglas v. Brown, 2 Vet. App. 435 (1992).

In this case, the Board finds that the veteran is entitled to 
a separate rating for a residual scar, status postoperative 
ganglion cystectomy, left wrist (synovial) with minimal 
arthritic changes.  As for the evaluation to be assigned, the 
Board observes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran 
filed his claim in June 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.

After a careful review of the record, the Board finds that 
the veteran's residual left wrist scar warrants at most a 10 
percent evaluation under Diagnostic Code 7803 in effect prior 
to August 30, 2002.  In this regard, the Board finds that the 
regulations in effect prior to August 30, 2002, are more 
favorable to the veteran.  

With respect to the regulations in effect prior to August 30, 
2002, the Board notes that the June 2002 VA exam found a 
healed surgical scar on the dorsum of the left wrist.  Given 
the recurrence of the veteran's ganglion cyst, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's residual left wrist scar is analogous to a 
superficial scar with repeated ulceration under Diagnostic 
Code 7803, warranting a 10 percent evaluation.  Estaban v. 
Brown, supra.  The Board notes that this is the maximum 
rating allowed under this diagnostic code.

The Board notes that Diagnostic Code 7805 evaluates scars on 
limitation of function of part affected and points out that 
the veteran's disability is already rated on limitation of 
motion of the wrist.  Thus, application of Diagnostic Code 
7805 would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2004).  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residual left wrist scar under 
the regulations in effect prior to August 30, 2002.  However, 
because the evidence does not show that the veteran has 
disfiguring scars of the head, face or neck, or third degree 
burn scars, a rating greater 10 percent is not warranted 
under Diagnostic Code 7800 or 7801 (effective prior to August 
30, 2002).  

With respect to the regulations in effect since August 30, 
2002, the Board points out that the veteran currently has a 
healed 3-cm scar.  Moreover, the August 1999 report of 
history and physical shows that the site of the previous 
excision scar was well healed and nontender.  In this regard, 
the Board observes that the record does not show that the 
veteran's current residual scar is deep or causes limited 
motion and exceeds 6 square inches, 144 square inches or 
greater, unstable, or painful on exam.  Thus, the veteran is 
not entitled to a compensable rating under Diagnostic Codes 
7801, 7802, 7803, or 7804 (effective since August 30, 2002).  
The Board also notes that, because the veteran does not have 
disfigurement of the head, face or neck, a compensable rating 
is not warranted under Diagnostic Code 7800 (effective since 
August 30, 2002).  

The Board again notes that application of Diagnostic Code 
7805, which evaluates scars on limitation of function of 
affected part, would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residual left wrist scar under 
the regulations in effect since August 30, 2002.  However, 
the Board finds that no other diagnostic code provides for a 
higher rating.  

In sum, the Board finds that the veteran is entitled to a 
separate rating for his residual left wrist scar, and that he 
is entitled to no more than a 10 percent evaluation under 
Diagnostic Code 7803 (effective prior to August 30, 2002).  

The Board finds that the veteran is not prejudiced by the 
Board's review of the issue of a separate rating for a 
residual scar, status postoperative ganglion cystectomy, left 
wrist (synovial) with minimal arthritic changes, in the first 
instance as the outcome of this review is favorable to the 
veteran.  See Bernhard v. Brown, supra.

Furthermore, the Board has considered whether the veteran's 
residual left wrist scar presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, supra.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for a residual scar, status postoperative ganglion 
cystectomy, left wrist (synovial) with minimal arthritic 
changes.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's residual left wrist scar was more 
than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.


ORDER

An initial disability rating in excess of 10 percent for 
status postoperative ganglion cystectomy, left wrist 
(synovial) with minimal arthritic changes, is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent disability rating for a left 
wrist scar, as a status postoperative residual of the 
ganglion cystectomy of the left wrist (synovial), is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


